Mr. Justice Waterman upon petition for rehearing. Appellant, in the petition for rehearing by it filed, says that this court holds that the written contract was the contract of Michael Barrett, and therefore did not preclude oral testimony by appellee. This is a misapprehension. We are not of the opinion that a written contract was made by Michael Barrett, or by any one else. It is true that the name of Michael Barrett was signed by the direction of appellee to an instrument that, if signed by him, would have been his contract; but as there is neither evidence nor pretense that Michael Barrett either signed the instrument or authorized any one to affix his name thereto, or has in any way made himself a party to the same, it certainly is not his contract. ¡Neither was it a written contract by appellee. The rule of law is clear that where one by his words or conduct, willfully causes another to believe the existence of a state of things, and induces him to act 'on the belief so as to alter his own previous position, the former is precluded from averring against the latter a different state of things as existing at the same time. Pickard v. Sears, 6 Adolphus & Ellis, 469; Hefner v. Van Dolah, 57 Ill. 520. In the present case appellee did nothing to induce appellant to believe the existence of a state of things different from the real facts. She did not pretend that she had any ' authority to sign the name of Michael Barrett to a contract, or to authorize any one else to make such signature, or in any way or wise to make him a party to the alleged contract. She in no way deceived appellant; it knew that the name of Michael Barrett was not that of appellee or her daughter, and must have understood, when it took this instrument so signed, that it had no written contract whatever, for it was in no way deceived. The question is not whether this paper memorandum might have been used for the purpose of ascertaining what the real contract between appellee and appellant was, but whether it is itself a written contract between them, so that all oral testimony as to what was said prior to the signing of such instrument is to be excluded. Appellant attempted to make use of it for such purpose, and not as an adjunct to the oral testimony to determine what the real agreement was. That it is not a written contract between appellant and appellee was apparent so soon as it was presented to the court below; it did not purport to be a contract by appellee. There was no pretense that appellant thought that the named signed thereto was that of appellee, or that appellee as an agent of Michael Barrett had a right to make a contract for him, and to sign his name to the instrument in question. If appellee had in any way deceived appellant, a different question would be presented. The petition for rehearing is denied.